


Exhibit 10.10


EXECUTION VERSION




AMENDMENT NO. 1
TO
PARTICIPATION AGREEMENT


AMENDMENT NO. 1 (this “Amendment”), dated as of September 1, 2011, to the
Participation Agreement, dated as of August 22, 2008 (as amended, restated or
otherwise modified from time to time, the “Participation Agreement”), by and
between KBS DEBT HOLDINGS MEZZ HOLDER, LLC (the “Additional Guarantor”), KBS GKK
PARTICIPATION HOLDINGS I, LLC (“Participant A”) and KBS GKK PARTICIPATION
HOLDINGS II, LLC (“Participant B”, each of Participant B and Participant A are
sometimes individually referred to herein as a “Participant” and collectively as
the “Participants”).


W I T N E S S E T H :
WHEREAS, the Participants and KBS Debt Holdings, LLC (“KBS Debt Holdings”) have
previously entered into the Participation Agreement;
WHEREAS, KBS Debt Holdings and the Additional Guarantor have previously entered
into that certain Contribution Agreement dated as of April 28, 2011 (the
“Contribution Agreement”) pursuant to which KBS Debt Holdings contributed and
conveyed the Loan (as defined in the Contribution Agreement), the Loan Documents
(as defined in the Contribution Agreement) and KBS Debt Holdings' obligations
under the Participation Agreement (the “Participation Obligations”) to the
Additional Guarantor and the Additional Guarantor accepted the Loan and the Loan
Documents and assumed the Participation Obligations; and
WHEREAS, the Participants acknowledge such conveyance, contribution and
assumption pursuant to the Contribution Agreement and the Participants and the
Additional Guarantor desire to amend the Participation Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
A G R E E M E N T S :
SECTION 1.    Definitions. All capitalized terms used herein and not defined
shall have the respective meanings set forth in the Participation Agreement.
SECTION 2.    Amendments. Exhibit A to the Participation Agreement is amended as
follows:
a.The preamble at the beginning of page A-1 is amended to read as follows:
“(All documents are dated as of April 1, 2008 unless otherwise indicated,






--------------------------------------------------------------------------------






as such documents may be amended, restated or otherwise modified from time to
time. All defined terms used in this Exhibit A shall have the meanings ascribed
to them for the purposes of this Exhibit A only.)”
b.The text of paragraph 18 is replaced with the following:
“18.    Amended and Restated Guaranty (Mezzanine) dated as of September 1, 2011,
by Gramercy in favor of KBS Debt Holdings Mezz Holder, LLC, Participant A,
Participant B, KBS Acquisition Sub, LLC and KBS Acquisition Holdings, LLC, and
which amends and restates the Guaranty (Mezzanine) by Gramercy in favor of the
Senior Mezzanine Lender as successor in interest to the Original Senior
Mezzanine Lender;”
c.Paragraph 19 is amended by replacing the period at the end with “; and”; and
d.A new paragraph 12 is added as follows:
“20.    Guaranty dated as of September 1, 2011, by Gramercy in favor of KBS Debt
Holdings Mezz Holder, LLC, Participant A, Participant B, and KBS Acquisition
Sub, LLC.”
SECTION 3.    Execution, Delivery and Validity. Each party represents and
warrants to the other that this Amendment has been duly and validly executed and
delivered by such party and constitutes its legal, valid and binding obligation,
enforceable against such party in accordance with its terns.
SECTION 4.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
its choice of law doctrine.
SECTION 5.    Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
SECTION 6.    Agreement Otherwise Unchanged. Except as herein provided, the
Participation Agreement shall remain unchanged and in full force and effect, and
each reference to the Repurchase Agreement and words of similar import in the
Participation Agreement, as amended hereby, shall be a reference to the
Participation Agreement as amended hereby and as the same may be further
amended, supplemented and otherwise modified and in effect from time to time.







2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their properly and duly authorized officers as of
the day
and year first above written.




ADDITIONAL GUARANTOR
KBS DEBT HOLDINGS MEZZ HOLDER, LLC,
a Delaware limited liability company
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    
In the presence of:
/s/ Sabrina Jacobs        
Signature of Witness
Name: Sabrina Jacobs    
Address: c/o Greenberg Traurig, LLP,
3161 Michelson Drive, Suite 1000
Irvine, CA 92612        
Occupation: Paralegal    



[AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT]

--------------------------------------------------------------------------------






PARTICIPANTS
KBS GKK PARTICIPATION HOLDINGS II, LLC,
a Delaware limited liability company
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    
In the presence of:
/s/ Sabrina Jacobs        
Signature of Witness
Name: Sabrina Jacobs    
Address: c/o Greenberg Traurig, LLP,
3161 Michelson Drive, Suite 1000
Irvine, CA 92612        
Occupation: Paralegal    



[AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT]

--------------------------------------------------------------------------------






KBS GKK PARTICIPATION HOLDINGS II, LLC,
a Delaware limited liability company
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    
In the presence of:
/s/ Sabrina Jacobs        
Signature of Witness
Name: Sabrina Jacobs    
Address: c/o Greenberg Traurig, LLP,
3161 Michelson Drive, Suite 1000
Irvine, CA 92612        
Occupation: Paralegal    





[AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT]